
	

114 HR 396 IH: For the relief of Maria Carmen Castro Ramirez and J. Refugio Carreno Rojas.
U.S. House of Representatives
2015-01-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		V
		114th CONGRESS
		1st Session
		H. R. 396
		IN THE HOUSE OF REPRESENTATIVES
		
			January 14, 2015
			Ms. Pelosi introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		For the relief of Maria Carmen Castro Ramirez and J. Refugio Carreno Rojas.
	
	
		1.Permanent resident status for Maria Carmen Castro Ramirez and J. Refugio Carreno Rojas
 (a)In GeneralNotwithstanding subsections (a) and (b) of section 201 of the Immigration and Nationality Act, Maria Carmen Castro Ramirez and J. Refugio Carreno Rojas shall each be eligible for issuance of an immigrant visa or for adjustment of status to that of an alien lawfully admitted for permanent residence upon filing an application for issuance of an immigrant visa under section 204 of such Act or for adjustment of status to lawful permanent resident.
 (b)Adjustment of StatusIf Maria Carmen Castro Ramirez or J. Refugio Carreno Rojas enters the United States before the filing deadline specified in subsection (d), he or she shall be considered to have entered and remained lawfully and shall, if otherwise eligible, be eligible for adjustment of status under section 245 of the Immigration and Nationality Act as of the date of the enactment of this Act.
			(c)Waiver of Grounds for Removal or Denial of Admission
 (1)In generalNotwithstanding sections 212(a) and 237(a) of the Immigration and Nationality Act, Maria Carmen Castro Ramirez and J. Refugio Carreno Rojas may not be removed from the United States, denied admission to the United States, or considered ineligible for lawful permanent residence in the United States by reason of any ground for removal or denial of admission that is reflected in the records of the Department of Homeland Security or the Visa Office of the Department of State on the date of the enactment of this Act.
 (2)Rescission of outstanding order of removalThe Secretary of Homeland Security shall rescind any outstanding order of removal or deportation, or any finding of inadmissibility or deportability, that has been entered against Maria Carmen Castro Ramirez or J. Refugio Carreno Rojas by reason of any ground described in paragraph (1).
 (d)Deadline for Application and Payment of FeesSubsections (a) and (b) shall apply only if the application for issuance of an immigrant visa or the application for adjustment of status is filed with appropriate fees within 2 years after the date of the enactment of this Act.
 (e)Reduction of Immigrant Visa NumberUpon the granting of an immigrant visa or permanent residence to Maria Carmen Castro Ramirez and J. Refugio Carreno Rojas, the Secretary of State shall instruct the proper officer to reduce by 2, during the current or next following fiscal year, the total number of immigrant visas that are made available to natives of the country of the aliens’ birth under section 203(a) of the Immigration and Nationality Act or, if applicable, the total number of immigrant visas that are made available to natives of the country of the aliens’ birth under section 202(e) of such Act.
 (f)Denial of Preferential Immigration Treatment for Certain RelativesThe natural parents, brothers, and sisters of Maria Carmen Castro Ramirez and J. Refugio Carreno Rojas shall not, by virtue of such relationship, be accorded any right, privilege, or status under the Immigration and Nationality Act.
			
